EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Schulman on 05/04/2022.

The application has been amended as follows: 


Change claim 1 to: “A dispenser device without air intake for nozzles for various types of flexible packaging, comprising: 
a vertical outlet chamber hermetically controlled by two extremity blocks, a lower extremity block in the form of a plug and an upper extremity block in the form of an elastomeric valve;
the vertical outlet chamber being defined by hollow parts of a lower cylindrical capsule and a nozzle together with an internal elastomeric mass;
the lower capsule has a sealing seat to drive the plug, so that between the plug and the lower capsule a passage can be formed which can be opened or closed for the output or water tightness of a product;
the plug is kept lightly pressed against the sealing seat through an elastic pad;
the lower capsule and the nozzle are combined with variable parts coupling to a nozzle of a flexible container;
the flexible container can be pressed and must be made of a flexible plastic material with memory to return to its original shape and in order to cause suction inside;
the plug is housed in the sealing seat with enough clearance to be moved up and down when internal pressure occurs or ceases inside the flexible container and allows the product to pass through the sealing seat or close it tightly;
the elastic pad has enough elasticity to be compressed concomitantly with the displacement of the plug when there is internal pressure in the container;
the elastomeric valve has an elastic opening point designed to open and close when there is pressure and when the pressure inside the flexible container is interrupted; and
the plug, the elastomeric valve and the elastic pad return to a watertight position when the flexible container is no longer pressed and its flexible memory tries to return to its original state.”

Change claim 2 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 1, wherein the plug, made of a substantially malleable material, presents the shape of a cup with a tapered upper part in the form of a cup, with the smaller diameter closed and facing downwards and from which it extends vertically to a cylindrical guide that ends at the lower part in a blind flange, which is also tapered.”

Change claim 3 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 1, wherein the lower cylindrical capsule in the region of the sealing seat, presents a bottom part hollowed out by a hole, whose internal diameter has equidistant radial vertical projections, whose upper ends form claws in the form of teeth that are radially turned inward and positioned at the upper end of said hole which, in turn, expands with several circular bands, in which an intermediate is tapered and forms the sealing seat.”

Change claim 4 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 2, wherein the blind flange of the plug is forced from top to bottom inside the lower capsule to pass through radially turned inward teeth.”

Change claim 5 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 2, wherein the blind flange has a smaller diameter than a hole of the lower capsule and forms a passage for the product between both.”

Change claim 6 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 2, wherein the plug, housed in the sealing seat, is guided by its cylindrical guide, which slides between radially turned inward teeth of the lower capsule, wherein the travel path of said plug is defined by the blind flange and the undersides of said radially turned inward teeth.”

Change claim 7 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 1, wherein the elastic pad, after assembly, is compressed between the nozzle and the plug, keeping the plug pressed in the watertight position against the sealing seat.”

Change claim 8 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 1, wherein that the plug is formed of parts capable of being compressed and stretched elastically.”

Change claim 9 to: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 1, wherein the elastic pad comprises two integrated parts, being an upper horizontal ring and a lower vertical rod, both interconnected by arched and flexible links; the elastic pad is mounted inside the lower capsule with light compression, where the upper ring is supported against the lower side of the nozzle, while on the opposite side the vertical rod has its bottom extremity supported on the inside of the plug, axially aligned with a cylindrical guide of the plug.”

Add new claim 10: “The dispenser device without air intake for nozzles for various types of flexible packaging, according to claim 8, wherein the parts of the plug are formed from the group consisting of a spring, elastomeric parts, and/or flexible plastic parts.”


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show a dispenser having a vertical outlet chamber sealed at one end by a plug and at the other end by an elastomeric valve, an internal elastomeric mass, a flexible container affecting internal pressure, and the plug being pressed against a sealing seat by an elastic pad along with the other limitations of the claim.  Claims 2-10 are also allowed for further limiting the allowable subject matter of claim 1 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,425,102  to Velliquette and US Patent Application Publications 2003/0230600 to Masuda; 2008/0107476 to Byun; 2014/0356045 to Thiebaut et al.; 2016/0324295 to Lee; 2017/0265624 to Wilson et al.; 2018/0289222 to Nilsson et al. and 2019/0224705 to Lee et al. show dispensers having an outlet chamber sealed by a plug from a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/04/2022